                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DONALD ROSEBROUGH, et al.,

      Plaintiffs,                                           Case No. 18-cv-10222
                                                            Hon. Matthew F. Leitman
v.

BANNUM PLACE, INC., et al.,

      Defendants.
_______________________________________________________________________/

                       ORDER DENYING PLAINTIFFS’ MOTION
                       FOR ORDER TO SHOW CAUSE (ECF #27)

      On November 1, 2018, Plaintiffs purported to serve a subpoena for documents on

non-party Charter Communications Corporate Offices. (See ECF #27 at Pg. ID 161-164.)

The subpoena seeks the production of certain phone records, including “all incoming and

outgoing calls, text[s,] and email messages from Bannum Place Facility.” (Id. at Pg. ID

162.) Charter Communications Corporate Offices has not responded to the subpoena, and

Plaintiffs have now filed a motion for an order to show cause why the Court should not

hold Charter Communications Corporate Offices in contempt for failing to produce the

requested documents. The motion is DENIED for three reasons.

      First, the subpoena and accompanying documents are confusing and riddled with

inconsistencies, and the Court therefore cannot determine that Plaintiffs ever properly

served “Charter Communications Corporate Offices” with the subpoena. In Plaintiffs’

motion for an order to show cause, Plaintiffs assert that “non-party Charter

Communications Corporate Offices [has] refused to comply with the subpoena request.”

                                          1
 
(Id. at Pg. ID 157.)                                And Plaintiffs seek a show cause order directed at “Charter

Communications Corporate Offices.” However, the cover letter accompanying Plaintiffs’

subpoena and the subpoena itself are not directed at an entity called “Charter

Communications Corporate Offices.” Instead, the letter and subpoena appear to be directed

to a wholly different entity – “Spectrum Corporate Office.” (Id. at Pg. ID 161-62.)

Moreover, it does not appear as if Plaintiffs served the subpoena on either “Charter

Communications Corporates Offices” or “Spectrum Corporate Office.” Indeed, the Proof

of Service attached to the subpoena indicates that Plaintiffs served the subpoena on a third

entity, “Spectrum Business.” (Id. at Pg. ID 163.)

              Plaintiffs have not provided any evidence that these three entities are related in any

way.1 Nor have Plaintiffs shown that they could properly serve “Charter Communications

Corporate Offices” with a subpoena by serving the subpoena on either “Spectrum

Corporate Office” or “Spectrum Business.” Under these circumstances, Plaintiffs have not

provided sufficient evidence that they ever actually served “Charter Communications

Corporate Offices” with the subpoena. Plaintiffs are therefore not entitled to a show cause

order directed at “Charter Communications Corporate Offices.”




                                                            
1
  The Court questions whether “Charter Communications Corporate Offices” or
“Spectrum Corporate Office” are actual corporate entities capable of accepting
service of a subpoena. It may be that Plaintiffs meant to serve entities called
“Charter Communications” and/or “Spectrum” through serving the subpoena at their
respective corporate offices, but it is far from clear that the entities actually named
in the motion and subpoena exist and are capable of accepting service of a subpoena.
                                                                     2
 
              Second, Plaintiffs have not sufficiently established that the manner in which they

served the subpoena is valid. Plaintiffs purported to serve the subpoena by mailing it, by

First Class Mail, to an individual named Michael Tillman at “Spectrum Business.” (Id. at

Pg. ID 163.) The cover letter companying the subpoena further indicates that the subpoena

was emailed to a “leroc@charter.com” and faxed to an unidentified phone number located

in Missouri.2 (Id. at Pg. ID 161.) Plaintiffs have not explained who Michael Tillman is or

to whom the email address “leroc@charter.com” and fax number belong. Nor have they

explained how or why it would be appropriate to serve the subpoena on “Charter

Communications Corporate Offices” through any of these methods. Accordingly, the

Court is not persuaded that the manner of service of the subpoena is sufficient.

              Finally, even if Plaintiffs could establish that they properly served Charter

Communications Corporate Offices with the subpoena, Plaintiffs would still not be entitled

to a show cause order due to Charter’s failure to respond to the subpoena. Federal Rule of

Civil Procedure 45(c)(2)(A) provides that a subpoena may command “production of

documents, electronically stored information, or tangible things at a place within 100 miles

of where the person resides, is employed, or regularly transacts business in person.” Here,

the subpoena was directed to an entity located in Stanford Connecticut. (See id. at Pg. ID



                                                            
2
  Confusingly, despite faxing the cover letter and subpoena to a phone number in
Missouri, the cover letter companying the subpoena identifies the intended recipient
as “Spectrum Corporate Office” located in Stamford, Connecticut. (ECF #27 at Pg.
ID 161.) And Michael Tillman, the individual to whom Plaintiffs mailed the
subpoena, is not located in either Missouri or Connecticut. He is apparently located
in Wixom, Michigan. (See id. at Pg. ID 163.)
                                                               3
 
162.) However, the subpoena required the production of documents at Plaintiffs’ counsel’s

offices in Southfield, Michigan. (See id.) Southfield, Michigan is more than 100 miles

from Stamford, Connecticut. And Plaintiffs have not provided any evidence that “Charter

Communications Corporate Offices” regularly transacts business within 100 miles of

Plaintiffs’ counsel’s offices. Accordingly, Plaintiffs have not sufficiently established that

the subpoena complies with the requirements of Rule 45. This is an independent reason to

deny Plaintiffs’ motion.

       For all of the reasons stated above, Plaintiffs are not entitled to a show cause order

directed at Charter Communications Corporate Offices. Therefore, Plaintiffs’ motion for

an order to show cause (ECF #27) is DENIED.

       IT IS SO ORDERED.

                                          /s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: January 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 9, 2019, by electronic means and/or ordinary mail.

                                                  s/Holly A. Monda
                                                  Case Manager
                                                  (810) 341-9764




                                             4
 
